UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 16, 2012 CHINANET ONLINE HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-52672 20-4672080 (State or Other Jurisdiction of Incorporation) (Commission FileNumber) (IRS Employer IdentificationNo.) No.3 Min Zhuang Road, Building 6, Yu Quan Hui GuTuspark, Haidian District, Beijing, PRC 100195 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: 011-86-51600828 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 16, 2012, ChinaNet Online Holdings, Inc., a Nevada corporation (the “Company”), issued a press release containing certain financial results for its fourth fiscal quarter and fiscal year 2011.A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1. As provided in General Instruction B.2 of SEC Form 8-K, such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, and it shall not be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or under the Exchange Act, whether made before or after the date hereof, except as expressly set forth by specific reference in such filing to this Current Report on Form 8-K. Item 8.01. Other Events. Attached is a slideshow presentation presented by the Company at meetings with various investors, which includes information about the Company’s business and financial information, which the Registrant has made available. Item 9.01. Financial Statements and Exhibits. (d)Exhibits: No. Description Press Release dated April 16, 2012 Corporate Presentation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:April 16, 2012 CHINANET ONLINE HOLDINGS, INC. By: /s/ Handong Cheng Name: Handong Cheng Title:Chief Executive Officer Exhibit Index No. Description Press Release dated Apirl 16, 2012 Corporate Presentation
